MEMORANDUM **
This is a petition for review of a Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s decision that petitioner was not eligible for cancellation of removal.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). This court has held that the plain language of 8 U.S.C. § 1229b(c)(6) prohibits an alien from being granted both cancellation of removal and a waiver under former 8 U.S.C. § 1182(c). Garcia-Jimenez v. Gonzales, 488 F.3d 1082 (9th Cir.2007). Petitioner’s opening brief argues only that Garcia-Jimenez was wrongly decided. As petitioner points to no intervening case calling Garcia-Jimenez into question, that case remains binding on this court. Accordingly, this petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.